      Case 2:19-cv-00193-HSO-MTP Document 187 Filed 03/05/21 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                      Eastern Division

PENNYMAC LOAN SERVICES, LLC,                              CIVIL ACTION
                                                          Case No: 2:19-cv-00193- HSO-MTP
                               Plaintiff,

        -vs-                                              DECLARATION OF NICOLE
                                                          METRAL REGARDING MOTION
INNOVATED HOLDINGS, INC. dba SITCOMM                      TO SUBSTITUTE ITS
ARBITRATION ASSOCIATION; MARK                             MEMORANDUM OF LAW (DKT
MOFFETT; SANDRA GOULETTE; RONNIE                          NO. 160) AND EXCERPTS FROM
KAHAPEA; MARK JOHNSON, KIRK GIBBS;                        THE DEPOSITION OF SANDRA
BRETT “EEON” JONES aka EEON aka BRETT                     GOULETTE (DKT NO. 159-19)
JONES aka BRETT TORIANO
JONESTHEOPHILIOUS aka BRETT RANDOFF
TORIANO KEEFFE HENRY KANA-SHAPHEL
HITHRAPPES JONES-THEOPHILUS fka KEEFE
BRANCH; and RANCE MAGEE,

                               Defendants.


 DECLARATION OF NICOLE METRAL REGARDING PLAINTIFF’S MOTION TO
SUBSTITUTE ITS MEMORANDUM OF LAW (DKT NO. 160) AND EXCERPTS FROM
        THE DEPOSITION OF SANDRA GOULETTE (DKT NO. 159-19)

        I, Nicole Bartz Metral, hereby do declare as follows:

        1.      I am an attorney at law duly licensed to practice before all the courts of the State of

California and have been admitted pro hac vice before this Court for the above-referenced matter.

I am an associate in the law firm Blank Rome LLP, attorneys for plaintiff PennyMac Loan Services,

LLC (“PennyMac”) in the above-entitled action. I have personal knowledge of the facts set forth

in this declaration, and if called upon to testify as a witness, I could and would competently testify

to the following facts.




                                                  1

136044.01923/125304023v.2
      Case 2:19-cv-00193-HSO-MTP Document 187 Filed 03/05/21 Page 2 of 5




        2.      I submit this declaration in support of PennyMac’s Motion to Substitute (the

“Motion to Substitute”) its Memorandum of Law (Dkt No. 160) and Excerpts from the Deposition

of Sandra Goulette (Dkt No. 159-19).

        3.      On January 25, 2021, PennyMac filed its motion for default judgment and, in the

alternative, summary judgment against defendants Innovated Holdings, Inc. dba Sitcomm

Arbitration Association (“Sitcomm”), Mark Moffett (“Moffett”), Sandra Goulette (“Goulette”),

Kirk Gibbs (“Gibbs”), Brett “Eeon” Jones aka EEON aka Brett Jones aka Brett Toriano

Jonestheophilious aka Brett Randoff Toriano Keeffe Henry Kana-Shaphel Hithrappes Jones-

Theophilus fka Keefe Branch (“EeoN”), and Rance Magee (“Magee”) (collectively, “Defendants”)

on Plaintiff’s Third, Fourth, Fifth, Sixth, and Seventh Causes of Action (the “Motion”) (Dkt No.

159) and its Memorandum of Law (the “Memorandum”) in support of the Motion (Dkt No. 160.)

        4.      The Memorandum contained typographical errors in the citations to the Deposition

of Sandra Goulette, taken on January 20, 2021 (the “Transcript”) because the final version of the

Transcript was not available until shortly before PennyMac’s deadline to file the Motion. Similarly,

Exhibit 19 to the Motion (the “Transcript Excerpts”) attached incorrect pages.

        5.      A true and correct copy of the Memorandum with corrected citations to the

Transcript is attached as Exhibit A to the Motion to Substitute (the “Corrected Memorandum”).

The Corrected Memorandum corrects the citations to the Transcript but is otherwise the same as

the Memorandum filed at Dkt No. 160.

        6.      A true and correct copy of the Transcript Excerpts with conformed deposition pages

is attached as Exhibit B to the Motion to Substitute (the “Corrected Transcript Excerpts”).

        7.      Defendants, including Goulette, have not yet responded to the Motion.




                                                 2

136044.01923/125304023v.2
      Case 2:19-cv-00193-HSO-MTP Document 187 Filed 03/05/21 Page 3 of 5




I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

        Executed this 5th day of March, 2021, at Los Angeles, California.


                                             /s/ Nicole Bartz Metral
                                             Nicole Bartz Metral




                                                3

136044.01923/125304023v.2
      Case 2:19-cv-00193-HSO-MTP Document 187 Filed 03/05/21 Page 4 of 5




                                      PROOF OF SERVICE

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

       I am employed in the county of Los Angeles, State of California. I am over the age of 18
and not a party to the within action; my business address is BLANK ROME LLP, 2029 Century
Park East, 6th Floor, Los Angeles, California 90067.

        On March 5, 2021, I served the foregoing document(s):

  DECLARATION OF NICOLE METRAL REGARDING MOTION TO SUBSTITUTE
    ITS MEMORANDUM OF LAW (DKT NO. 160) AND EXCERPTS FROM THE
           DEPOSITION OF SANDRA GOULETTE (DKT NO. 159-19)

         on the interested parties in this action addressed and sent as follows:

                               SEE ATTACHED SERVICE LIST

     BY ENVELOPE: by placing  the original  a true copy thereof enclosed in sealed
      envelope(s) addressed as indicated and delivering such envelope(s):
     BY CERTIFIED MAIL: I caused such envelope(s) to be deposited in the mail at Los
      Angeles, California with postage thereon fully prepaid to the office or home of the
      addressee(s) as indicated. I am “readily familiar” with this firm’s practice of collection and
      processing documents for mailing. It is deposited with the U.S. Postal Service on that same
      day, with postage fully prepaid, in the ordinary course of business. I am aware that on
      motion of party served, service is presumed invalid if postal cancellation date or postage
      meter date is more than one day after the date of deposit for mailing in affidavit.
     BY FEDEX: I caused such envelope(s) to be deposited in a box or other facility regularly
      maintained by FedEx, an express service carrier, or delivered to a courier or driver
      authorized by said express service carrier to receive documents in an envelope designated
      by the said express service carrier, addressed as indicated, with delivery fees paid or
      provided for, to be transmitted by FedEx.
     FEDERAL: I declare that I am employed in the office of a member of the bar of this court
      at whose direction service was made.

        Executed on March 5, 2021, at Los Angeles, California.



                                                       Charman Bee




136044.01923/125304023v.2
      Case 2:19-cv-00193-HSO-MTP Document 187 Filed 03/05/21 Page 5 of 5




                               SERVICE LIST
      Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al.;
                      Case No. 2:19-cv-00193-KS-MTP
 BY CERTIFIED MAIL:
 Ronnie Kahapea                           Defendant
 P.O. Box 875
 Volcano, HI 96785
 BY FEDEX:
 Mark Johnson                             Defendant
 451 May Lane
 Louisa, VA 23093
 Kirk Gibbs                               Defendant
 4115 Lawrenceville Rd.
 PMB 8119
 Lilburn, GA 30047
 Sandra Goulette                          Defendant
 3007 Crescent Hill Drive
 Laurel, MS 39440
 Mark Moffett                             Defendant
 345 Coon Jeffcoat Road
 Soso, MS 39480
 Rance Magee                              Defendant
 11294 Rose Road
 Emmett, MI 48022
 Innovated Holdings, Inc. dba             Defendant
 Sitcomm Arbitration Association
 C/O Registered Agents, Inc.
 30 N. Gould Street, Suite R
 Sheridan, WY 82801
 Brett “Eeon” Jones                       Defendant
 304 South Jones Boulevard
 Unit Eeon-1967
 Las Vegas, NV 89107




136044.01923/125304023v.2
